DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 01/16/2020 are pending and being examined. Claims 1, 9, and 17 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (US 2019/0147297, hereinafter “Rogers”). 

Regarding claim 1, Rogers discloses a computer-implemented method (the method and system for labeling training data to train machine learning models; see abstract and para.14) comprising: 
receiving, by a computing device, feature vectors (the method may receive the input data including “feature matrix”; see 214/206 of fig.2A, and para.30); 
accessing, by the computing device, rules that each relate one or more values of the feature vectors to a respective label of a plurality of labels (the method may define “the knowledge model 212 [that] includes multiple entities, and, for each entity, a label (e.g., category, class) that can be assigned to data points of the input data”; see 212 of fig.2A, and par.29; “the values of the feature vector”, see para.32); based on the rules that each relate the one or more values of the feature vectors to the respective label, generating, by the computing device, heuristics that each identify related values of the feature vectors (based on the knowledge model 212 and “the iterative transformations”, the method may generate “the heuristics 216” and “the label ensemble matrix 218”; see 216, 218 of fig.2A, see “the label ensemble matrix 218 provides respective sets of labels (e.g., labels.sub.1, . . . , labels.sub.p), each set of labels providing a label assigned to each measurement in the set of measurements (e.g., meas.sub.1, . . . , meas.sub.m). In some examples, each set of labels reinforces, and concatenates domain knowledge captured in the knowledge model 212”, in para.35); 
for each of the heuristics, generating, by the computing device, a matrix that reflects a similarity of the feature vectors (this feature is implicitly disclosed in the method in Rogers. It is because Rogers teaches wherein “The label ensemble matrix 218, or at least a set of labels recorded therein (e.g., a column) can be provided as output for use in training a ML model”, see para.35; wherein “iterative transformations provides iterative labeling of data points, and remapping of the displayed projection (e.g., data map visualization) to minimize like category scatter, and maximize unlike category spacing. As the number of labeled data points increases scatter and similarity become better defined”; see para.59); 
based on the matrices that each reflects a respective similarity of the feature vectors, generating, by the computing device, clusters that each include a subset of the feature vectors; and for each cluster, determining, by the computing device, a label of the plurality of labels (the method may include unsupervised clustering; see “the data mapping is initialized with an unsupervised approach to provide naturally emerging. The discovered clusters can be explored (e.g., by the user, through the visualization(s) to see if any relevant novel models emerge from the data” in para.59), 

Although Rogers does not explicitly disclose “generating…a matrix that reflects a similarity of the feature vectors” as recited in the claim, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that the teachings of Rogers, “the iterative transformations” for generating “label ensemble matrix”, are performed based on the “similarity of the feature vectors” as recited in the claim because “minimiz[ing] like category scatter” in the method in Rogers amounts to maximizing like category similarity recited in the claim. In other words, the feature of “generating…a matrix that reflects a similarity of the feature vectors” is implicitly disclosed by the method in Rogers. The claimed invention is unpatentable over Rogers.

Regarding claim 2, 10, 18, Rogers discloses, comprising: training, by the computing device, a model using machine learning, the feature vectors, and the determined labels (cf. para.14, lines 1-3).

Regarding claim 3, 11, 19, Rogers discloses, wherein generating the heuristics that each identify related values of the feature vectors comprises: based on the rules that each relate the one or more values of the feature vectors to the respective label (see 212/214 of fig.2A), generating a first group of heuristics (see 216 of fig.2A); and based on the first group of heuristics, generating a second group of heuristics (see 218 of fig.2A), wherein the heuristics include the first group of heuristics and the second group of heuristics (to label the training data, the method may comprise “interface for querying and selecting data, applying labels, transforming views, and capturing heuristics”; see 208 of fig.2A)

Regarding claim 4, 12, Rogers discloses, wherein generating the second group of heuristics comprises: based on the first group of heuristics, generating a graph that includes a node for each value of the feature vectors and edges that connect one or more values of each rule; identifying groups of nodes connected through intervening nodes; and generating the second group of heuristics based on the groups of nodes connected through the intervening nodes (see “a multi-dimensional graphic visualization of feature matrix” in para.37; see “the notes of the knowledge” and “the types of relationships” shown in the label ensemble matrix 218 of fig.2A).

Regarding claim 5, 13, 20, Rogers discloses, wherein: accessing the rules that each relate the one or more values of the feature vectors to the respective label of the plurality of labels comprises: receiving the rules that each relate the one or more values of the feature vectors to the respective label of the plurality of labels from an additional computing device, and determining the label of the plurality of labels comprises: receiving, from the additional computing device, the label of the plurality of labels (to label the training data, the method may comprise “interface for querying and selecting data, applying labels, transforming views, and capturing heuristics”; see 208 of fig.2A).

Regarding claim 6, 14, Rogers discloses, wherein the matrix that reflects a similarity of the feature vectors has a number of rows and columns that equal a quantity of the feature vectors (this feature is obvious because each cluster of clustering attempting “to minimize like category scatter, and maximize unlike category spacing” in method in Rogers should have same number of rows and columns to be able to perform the clustering; see para.59).

Regarding claim 7, 15, Rogers discloses, wherein the matrix that reflects the similarity of the feature vectors is generated using random forest similarity (this feature is obvious because the clustering in the method in Rogers is attempt “to minimize like category scatter, and maximize unlike category spacing” using randomly initial assignment to each cluster for each item of the training data as any popular clustering technique; see para.59).

Regarding claim 8, 16, Rogers discloses, wherein generating the matrix that reflects the similarity of the feature vectors comprises: for each of the heuristics, generating a manifold of numerical values of the related values (see 218 of fig.2A); and generating the matrix that reflects the similarity of the feature vectors based on the manifold of the numerical values of the related values (see para.59).

Regarding claim 9, 17, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        6/7/2022